Name: Commission Regulation (EEC) No 702/88 of 17 March 1988 amending Regulation (EEC) No 327/88 authorizing additional distillation to that referred to in Article 41 of Council Regulation (EEC) No 822/87 for the 1987/88 wine year
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 72/22 Official Journal of the European Communities 18 . 3 . 88 COMMISSION REGULATION (EEC) No 702/88 of 17 March 1988 amending Regulation (EEC) No 327/88 authorizing additional distillation to that referred to in Article 41 of Council Regulation (EEC) No 822/87 for the 1987/88 wine year 'Without prejudice to the application of Article 44 of Regulation (EEC) No 822/87, the purchase price for wine delivered for distillation, as provided for in Article 1 shall be 2. In Article 5 (2), the introductory phrase is replaced by the following : 'For the product to be distilled, the intervention agency shall pay aid as follows 3. The - first and second indents of the second subparagraph of Article 6 (2) aire replaced by the following : '  A I, those white table wines not belonging to types A I, A II or A III,  R I, those red table wines with an actual alcoholic strength of less than 12,5 % vol and not belonging to types R I or R III .' THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 822/87 of 16 March 1987 on the common organization of the market in wine ('), as last amended by Commission Regulation (EEC) No 3992/87 (2), and in particular Article 41 ( 10) thereof, Whereas certain provisions of Commission Regulation (EEC) No 327/88 (3) contain certain inaccuracies, in particular in the definition of the prices and aids and in the description of wines in close economic relationship with certain types of table wine ; whereas those provisions should be reformulated to make interpretation easier ; Whereas the measure provided for in this Regulation are in accordance with the oponion of the Management Committee for Wine, HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 327/88 is hereby amended as follows : 1 . In Article 5 ( 1 ), the introductory phrase is replaced by the following : Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels , 17 March 1988 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 84, 27. 3 . 1987, p. 1 . (2) OJ No L 377, 31 . 12. 1987, p. 20 . (3) OJ No L 32, 4. 2. 1988 , p. 18 .